NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


RINA MARIETA SANTILLANO,                          No. 13-74223

             Petitioner,                          Agency No. A070-779-803

   v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 20, 2016**

Before:       CANBY, TASHIMA, and NGUYEN, Circuit Judges.

        Rina Marieta Santillano, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d
1007, 1012 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Santillano does not claim she suffered harm in Guatemala, but fears harm if

she returns. Substantial evidence supports the BIA’s determination that Santillano

failed to establish a causal nexus between the harm she fears and a protected

ground. See id. at 1016 (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, Santillano’s asylum claim fails.

      Because Santillano failed to establish eligibility for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Santillano failed to show it is more likely than not that she would be tortured by

the Guatemalan government, or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to review the agency’s determination that

                                          2                                   13-74223
Santillano failed to establish she registered for ABC benefits and thus is not

eligible for relief under NACARA. See Ixcot v. Holder, 646 F.3d 1202, 1213-14

(9th Cir. 2011) (“IIRIRA expressly precludes federal courts from reviewing the

agency’s factual determination that an immigrant is ineligible for . . . special rule

cancellation of removal”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     13-74223